SEPARATE OPINION.
The requirement of Section 1277, Code 1930, that "all peremptory challenges by the state shall be made before the juror is presented to the prisoner" was here violated. This provision of the statute, however, is not mandatory under Section 2064, Code 1930, but "directory merely." While I think it would be better for trial courts to follow the statutory directions for empannelling juries, nevertheless only a party who is prejudiced by not so doing can complain thereat; and this record does not disclose that the appellant's right to a fair and impartial jury was in any way impaired by the procedure followed in the court below.